DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Regarding claim 1, Applicant argues that the reference Smart does not disclose the limitation “the processor is configured to compute, as the evaluation value, an absolute value of a product of kurtosis and skewness of the distribution of the root-mean-square value within the prescribed time period”
The examiner has carefully considered the arguments but respectfully disagrees for the following reasons.  In para 0039 the ‘Smart’ reference states “the time domain feature could be at least one of the following statistical parameters evaluated for vibration sensor readings captured over a given period of time: mean; variance or standard deviation; root mean square; kurtosis; skewness; and crest factor” and further states “It will be appreciated that other statistics could also be derived from time domain sensor data”.  Through training the machine learning system would identify those regions where             
                
                    
                        k
                        u
                        r
                        t
                        o
                        s
                        i
                        s
                         
                        ×
                        s
                        k
                        e
                        w
                        n
                        e
                        s
                        s
                    
                
            
         is large with a strong correlation for failure of the engine/turbine.  Additionally, The more hidden layers such as those of Jaramillo-Velasques (Fig. 4) the more complex a relation the system can learn.  
Applicant has further argued that the device of the instant application can achieve monitoring without advanced processing such as calculation of a feature vector space and setting a boundary line of a failure region by a single class SVM.  This is not persuasive because the additional functionality of an invention does not limit its scope.  
The applicant has further argued that the absolute value of the product of kurtosis and skewness as the evaluation value instead of simply using the evaluation based on kurtosis and skewness has a benefit.  This is not persuasive because a classification model can learn a relation such as absolute value of the product of two parameters.  

In regard to the drawing objection the specification now has references to Bkw, Cr.p.m, and D.  
In regard to the claim objection claims have been amended and the objection is no longer relevant.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20190383705 A1)  in further view of Jaramillo-Velasques et al. (WO 2016026558 A1) . 

Regarding claim 1, Smart teaches a condition monitoring system configured to monitor a condition of a mechanical component in an apparatus, the condition monitoring system comprising: a vibration sensor (Fig. 3 label vibration sensor 60)  configured to measure a vibration waveform of the mechanical component (Fig. 3 cylinder head 40, paragraph 0004: “generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component”); and a processor (Fig. 4 “the hardware and/or software architecture” 10 and 12) configured to detect a change in the vibration waveform; time-sequentially compute an evaluation value (Fig. 4 “Health Score Calculation” 94) that characterizes a root-mean-square value of vibration waveform data output from the vibration sensor within a prescribed time period (paragraph 0039: “the time domain feature could be at least one of the following statistical parameters evaluated for vibration sensor readings captured over a given period of time: mean; variance or standard deviation; root mean square; kurtosis; skewness; and crest factor”) and detect (Fig. 8 step 228 and 234: change in a “health score” (i.e. “evaluation value”) is output to a “GUI display” (i.e. “detector”), Fig. 1 “Cloud-based reasoning maintenance algorithms” 16) a change in the vibration waveform based on transition of the evaluation value (Fig. 8 step 228: “health score H”), 
Smart does not explicitly teach wherein the processor is configured to compute, as the evaluation value, an absolute value of a product of kurtosis and skewness of a distribution of the root-mean-square value within the prescribed time period (Fig. 5 and 6: show the evaluation of a ‘health score’ H [“evaluation value”] based on values on FVx and FVy (which represent elements from the set of ‘statistical parameters’ which contains skew and kurtosis, for absolute value of a multiplication the boundary condition wouldn’t be a circle).  
Jaramillo-Velasques additionally teaches comput[ing], as the evaluation value, an absolute value of a product of kurtosis and skewness of the distribution of the root-mean-square value within the prescribed time period (Fig. 5: neural network is trained on a database 3.5 and since |kurtosis * skewness| is a good indicator, one of condition 1 through condition N would be |kurtosis * skewness| ).  Jaramillo-Velasques additionally teaches the use of a hidden layer (Fig. 4) in learning a relation and the more hidden layers in a neural network the more complex a relation the system can learn.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Smart with the teachings of Jaramillo-Velasques.  One would add to the teachings of Smart the more explicit use of a neural network (including the use of a hidden layer) from the teachings of Jaramillo-Velasques.  The motivation would have been to further elucidate that the system would learn conditions such as |kurtosis * skewness|.  

Regarding claim 3, Smart in view of Jaramillo-Velasques teaches the condition monitoring system according to claim 1.  
Smart further teaches wherein the processor (Fig. 4) is configured to detect the change in the vibration waveform when the evaluation value exceeds a threshold value (paragraph 0062: “transmit health indications if they indicate a degree of engine health which is less than a certain threshold”, Fig. 4 label 94, Fig. 10, Fig. 6 label “H max”).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20190383705 A1) in view of Jaramillo-Velasques et al. (WO 2016026558 A1) and in further in view of Miyasaka (US 7184930 B2).

Regarding claim 5, Smart in view of Jaramillo-Velasques teaches … the condition monitoring system according to claim 1.  
Miyasaka teaches a wind turbine (column 9 line 49-51: “An abnormality diagnosis system for a windmill bearing unit using the machinery facility condition monitoring system”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Smart in view of Jaramillo-Velasques with the teachings of Miyasaka.  The monitoring system of Smart in view of Jaramillo-Velasques would be added to the facility condition monitoring system in the windmill of Miyasaka. The motivation would have been to enable the monitoring of a wind turbine with the ability to track the useful indicator of health |kurtosis * skewness|.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsujikura (US 6755588 B1) "Ball For Ball-point Pen" discloses that the product of kurtosis and skewness correlates with performance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868